   Case 1:16-cr-00042-LMB Document 97 Filed 09/23/20 Page 1 of 1 PageID# 890



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 UNITED STATES OF AMERICA

        V.



 ARDIT FERIZI,                                                l:16-cr-42(LMB)

                Defendant.




                                             ORDER


        To minimize the number of people in the courthouse, it is hereby

       ORDERED that an on-the-record argument of defendant's Emergency Motion for

Compassionate Release [Dkt. No. 81] will be held by tele-conference on Tuesday, October 6,

2020 at 9:00 am.


       To join the tele-conference, at 9:00 am,Tuesday, October 6,the parties should dial

1-877-336-1829 and use the access code 8896301. If prompted for a security code, reenter

the access code. If at all possible, the attorneys who will be speaking during the tele-conference

should dial in using land line telephones. Other counsel and the general public are able to call in

to the same phone number using the same access code but will be in listen-only mode.

       The Clerk is directed to forward copies of this Order to counsel of record.
                        Ad.
       Entered this      day of September,2020.

Alexandria, Virginia

                                                                          /s/
                                                          Leonie M. Brinkema
                                                          United States District Judge
